Citation Nr: 1037115	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired psychiatric 
disorder.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric 
disorder was previously denied in a March 1980 Board decision.  
The Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in March 1980 
relating to service connection for an acquired psychiatric 
disorder is new and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The March 1980 Board decision that denied service connection for 
an acquired psychiatric disorder is final.  New and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302, 20.1103 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1980 decision, the Board denied the Veteran's claim 
for service connection for an acquired psychiatric disorder.  The 
RO declined to reopen the Veteran's claim for an acquired 
psychiatric disorder in January 2007.  While the RO found that 
new and material evidence had not been submitted to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, the Board must still consider the question 
of whether new and material evidence has been received because it 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in March 1980, the Board denied service 
connection for an acquired psychiatric disorder.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the March 1980 Board decision denying service connection 
for an acquired psychiatric disorder became final because the 
Veteran did not file a timely appeal.  

The claim for entitlement to service connection for an acquired 
psychiatric disorder may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in July 2006.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the Veteran's 
post-service VA and private medical records, and the Veteran's 
and his wife's statements.  The Board denied the claim because 
there was no evidence that the Veteran's acquired psychiatric 
disorder had its onset during service.  

The Veteran applied to reopen his claim for service connection 
for an acquired psychiatric disorder in July 2006.  The Board 
finds that the evidence received since the last final decision is 
new and material because it raises a reasonable possibility of 
substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection for an acquired psychiatric disorder, the Veteran 
testified at an August 2007 hearing before a Decision Review 
Officer that during his period of service, he was arrested and 
taken to Fort Dix for being AWOL when he received his order to 
report to Vietnam.  The Veteran reported being incarcerated at 
Fort Dix for three months.  He asserted that the onset of his 
psychiatric disorder occurred after he was released from Fort Dix 
back into service.

The Board finds that new and material evidence has been submitted 
with regard to the claim for service connection for an acquired 
psychiatric disorder.  The claim was previously denied because 
there was no evidence that the Veteran's acquired psychiatric 
disorder had its onset during service.  The Veteran has submitted 
lay evidence showing that the onset of his psychiatric disorder 
occurred after he was arrested for being AWOL during service.  
That evidence was not previously before VA decisionmakers. 

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, the 
Board finds that new and material evidence has been submitted.  
Therefore the claim for service connection for an acquired 
psychiatric disorder is reopened.  38 C.F.R. § 3.156(a) (2009).  
That does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to be 
reviewed on a de novo basis, as addressed in the remand below.


ORDER

New and material evidence having been received, the claim of 
service connection for an acquired psychiatric disorder is 
reopened, and to that extent only the appeal is granted.


REMAND

Additional development is needed prior to further disposition of 
the claim for entitlement to service connection for an acquired 
psychiatric disorder.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

The Veteran contends that his acquired psychiatric disorder had 
its onset during service due to his July 1969 court martial.  He 
also alleges that his acquired psychiatric disorder manifested 
itself during service in the form of gastrointestinal symptoms.  
Service personnel records show that the Veteran underwent a court 
martial during service in July 1969 for being AWOL when his order 
for Vietnam arrived.  Service medical records show that the 
Veteran was treated for peptic disease in August 1969, a month 
after his court martial.  

Post-service private medical records show that the Veteran was 
treated for anxiety neurosis in August 1971, within one year 
after discharge from service.  Private medical records dated from 
January 1972 to May 1979 show that the Veteran received periodic 
treatment for his anxiety neurosis and various gastrointestinal 
symptoms such as abdominal cramps, poor appetite, diarrhea with 
watery stools, and occasional vomiting.   

On VA examination in March 2008, the Veteran was oversedated on 
medication.  According to the VA examiner, the Veteran could 
barely speak, had markedly slurred speech, was barely 
understandable, and kept falling asleep.  The Veteran was noted 
to be in poor awareness of the interview situation due to his 
excessive somnolence.  He would sometimes say things that had no 
connection with the questions he was asked.  The VA examiner 
stated that the interview could not be performed and no report or 
medical opinion could be furnished.   

The Board finds that the Veteran made a good faith effort to 
cooperate with his March 2008 VA examination but that 
unfortunately, his medication interfered with the medical 
findings.  As it remains unclear to the Board whether the 
Veteran's acquired psychiatric disorder is related to his July 
1969 court martial, it is necessary to have a medical opinion 
discussing the relationship between his current acquired 
psychiatric disorder and service based upon a thorough review of 
the record, comprehensive examination of the Veteran, and 
adequate rationale.  The Board notes that the examiner must 
consider lay statements regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's report 
of in-service injury and relied on lack of evidence in service 
medical records to provide negative opinion).  Therefore, the 
Board finds that another examination and opinion addressing the 
etiology of the Veteran's disorder is necessary in order to 
fairly decide the merits of the Veteran's claim.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
a relationship between any current 
acquired psychiatric disorder and his 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current psychiatric 
disorder is etiologically related to any 
incidents of the Veteran's period of 
active service, including the July 1969 
court martial or the treatment for 
gastrointestinal symptoms in service.  The 
examiner must consider lay statements as 
to the in-service occurrence of an injury 
and the continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  In rendering the opinion, 
the examiner must discuss whether the 
Veteran's August 1969 in-service treatment 
for peptic disease was the first 
manifestation of any current psychiatric 
disorder and consider the Veteran's 
periodic post-service treatment for 
anxiety neurosis and gastrointestinal 
symptoms that started within one year 
after discharge from service.  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims file 
and the examination report should note 
that review.  If the examiner is unable to 
garner reliable information from the 
Veteran during the examination, the 
examiner should provide the opinion based 
on a review of the claims file.    
 
2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


